Citation Nr: 0404717	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, to include claimed as secondary to post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for dysphagia.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2002 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.

With regard to the claim for direct service connection for 
dysphagia, which was denied by the rating decision in 
November 2002, the Board notes that the veteran has alleged 
that such is related to his use of ill-fitting dentures.  If 
the veteran is contending that his current dentures were 
provided by VA and that such dentures have resulted in 
additional disability, he should clarify for the RO his 
intent to pursue entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 2002).  


REMAND

First, the Board notes that, in a statement received at the 
RO in April 2003, the veteran indicated that he wished to 
testify at a personal hearing before a Decision Review 
Officer (DRO) at the RO before his case was certified to the 
Board.  The veteran has a right to such a hearing on appeal 
and remand is indicated to afford him due process in that 
regard.

Also, with regard to the veteran's claim of entitlement to 
service connection for arteriosclerotic heart disease, the 
Board notes that he has claimed such as secondary to his 
PTSD.  VA regulations provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected and secondary 
service-connection may also be granted for the degree to 
which a non-service-connected disorder is aggravated by a 
service-connected disorder.  See 38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran was afforded a VA heart examination in February 
2003, which was conducted by a nurse practitioner.  An 
opinion had been requested, to determine the existence of a 
relationship, if any, between the veteran's heart disease and 
his service-connected PTSD.  The nurse practitioner found 
that PTSD did not cause the veteran's arteriosclerotic heart 
disease but did not provide an opinion as to whether PTSD 
resulted in any increase in severity of the veteran's heart 
disease.  Thus, the Board finds that VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
requires further examination, by a physician with the 
appropriate expertise, in order to obtain the indicated 
opinion.

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for a hearing before a DRO.

2.  The RO should arrange for the veteran 
to be evaluated by a specialist in 
cardiology, who should review the 
pertinent medical records in the claims 
file.  The examiner should determine 
whether the veteran's diagnosed PTSD 
caused or resulted in an increase in the 
severity of the veteran's 
arteriosclerotic heart disease.  In the 
event that the examiner finds that PTSD 
did not cause, but resulted in an 
increase in the severity of the veteran's 
arteriosclerotic heart disease, the 
examiner should address each of the 
following medical issues:  a) the 
baseline manifestations which are due to 
the effects of non-service connected 
arteriosclerotic heart disease; b) the 
increased manifestations of 
arteriosclerotic heart disease which, in 
the examiner's opinion, are proximately 
due to PTSD, based on medical 
considerations; and, c) the medical 
considerations supporting an opinion that 
increased manifestations of 
arteriosclerotic heart disease are 
proximately due to PTSD.

3.  Thereafter, VA should review the 
claims file and undertake any other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), and its implementing 
regulations, consistent with all 
governing legal authority.  Such action 
should, in any case, include informing 
the veteran of the evidence needed to 
support his claims and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.

4.  After all of the aforementioned 
actions have been completed, VA should 
readjudicate the claims based on a 
consideration of all of the evidence of 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purposes of this REMAND are to assist the 
veteran, to obtain clarifying medical information, and to 
comply with the notice provisions of the VCAA.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice; he has, however, 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the States.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


